Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments and a Terminal disclaimer filed on 06/15/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 21, 41, 43, 52 and 62-64 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 10,260,077 B2 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Claims 21, 41, 43 and 52, are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 62-64, directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 03/09/2021, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn-Double Patenting
Previous rejection of claims 21, 40-43, 52, 54-55 and 59-61, rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of allowed patent US 10,260,077 B2 is being withdrawn due to submission of a Terminal Disclaimer.
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 21, 40, 42, 52, 54-55 and 59-61, rejected under 35 U.S.C. 112(a), for written-description and enablement, is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 21, 40-43, 52, 54-55 and 59-61, rejected under 35 U.S.C. 103(a) as being unpatentable over Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014, in IDS), Daley et al., (US 8,502,026 B2) and further in view of Dulermo et al., (Biochim et Biophys. Acta., 2013, Vol. 1831: 1486-1495), Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013), Daley et al., (US 8,502,026 B2) and Dujon et al., (UniProtKB/TrEMBL, 2004, Accession# Q6C8R8; disclosing a polypeptide annotated as triglyceride lipase and having 100% sequence identity to SEQ ID NO: 41; and the encoding polynucleotide Accession# CR382130 having 100% sequence identity to SEQ ID NO: 42 of the instant application; see provided sequence alignments), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 06/09/2022; pages 10-15).   
Allowable Subject Matter
Claims 21, 41, 43, 52 and 62-64 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652